— In an action to compel performance of a contract for the sale of real property, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Aronin, J.), dated July 22, 1985, as amended August 5, 1985, as denied his cross motion for summary judgment.
Order, as amended, affirmed insofar as appealed from, with costs.
We agree with Special Term that the plaintiff is not entitled to summary judgment as a matter of law. The defendant has raised genuine issues of fact which require denial of the motion. Brown, J. P., Weinstein, Niehoff and Spatt, JJ., concur.